Citation Nr: 0309170	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  00-16 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1952 to May 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Seattle, Washington Regional Office 
(RO).  In July 2002, the veteran was afforded a hearing at 
the RO before the undersigned Veterans Law Judge.  In 
November 2002 the Board advised the veteran of regulatory 
changes, and gave him the opportunity to respond.  


FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's service-connected dermatophytosis is manifested by 
seasonal (summer months) exacerbations in the form of flaking 
and lesions of the feet.


CONCLUSION OF LAW


A 10 percent rating for dermatophytosis is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (in effect prior to August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified in 
the December 1999 rating decision and in a July 2000 
statement of the case why a compensable rating was not 
warranted for his service-connected skin disorder.  A March 
2002 letter sent by the RO, while not specifically citing the 
VCAA, advised him of his and VA's respective responsibilities 
in claim development.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A November 2002 letter from the Board also 
informed him of the changes in the criteria for rating skin 
disorders, and afforded an opportunity to submit additional 
evidence or argument.  He did not submit additional evidence 
or argument.  

The veteran has not identified any further evidence pertinent 
to his claim.  He has been afforded VA examinations.  There 
is no indication that the evidentiary record is incomplete.  
The Board concludes that all notice and duty to assist 
requirements are met.


Factual Background

On June 1956 VA examination history of dermatophytosis was 
diagnosed.  The report noted that there was presently no 
active lesions of dermatophytosis at any site.  

An August 1956 RO rating decision indicates that the veteran 
was treated during his period of service for an Athlete's 
foot infection in 1953.  

In the above-mentioned August 1956 rating decision, the RO 
granted the veteran's claim for service connection for a skin 
condition, characterized the condition as 
"dermatophytosis," and rated the disorder noncompensable 
pursuant to Diagnostic Code 7813.  The veteran did not appeal 
this decision.

A May 1988 VA outpatient treatment record shows that the 
veteran was treated for cellulitis of the right big toe.  
Questionable neuropathic foot secondary to ulcer was 
diagnosed.  

On VA examination in November 1999 no active dermatophytosis 
was diagnosed in the course of the examination.  The examiner 
noted that the veteran's feet were free of scarring, and that 
he seemed to have no problems associated with his skin 
disorder other than having to use anti-fungals for a week or 
two three times a year.  Tinea pedis was diagnosed.  

A March 2001 VA progress note shows that the veteran was seen 
for follow-up care regarding diabetic foot research.  
Examination showed no ulcers, and the diagnosis was diabetic 
feet at risk.  

On VA examination in April 2002 the veteran indicated that 
problems associated with his service-connected 
dermatophytosis were not present at that time.  However, he 
added that problems related to his skin disorder increased 
during warm weather, usually between June and September.  
During these periods, reported the veteran, he experiences 
blisters, sores and peeling skin of the feet.  Examination 
showed no evidence of either blistering, inflammation, sores 
or desquamation of the skin.  Mild to moderate thickening and 
yellowish discoloration with some crumbling of the toenails 
was observed.  Onychomycosis was diagnosed.  The examining 
physician opined that it would be more appropriate to recall 
the veteran for further examination during either July or 
August when his skin problems were most likely to flare up.  

At a July 2002 hearing before the undersigned Veterans Law 
Judge the veteran claimed to have been recently treated at an 
emergency room of the VA Medical Center in Seattle, 
Washington for his bilateral foot disorder.  He added that at 
that time one of his feet was swollen and that he had several 
little (and one major) sores on the top of his foot.  He 
indicated that he took antibiotics, prescribed by VA and 
private medical providers, when he had problems associated 
with his feet.  The veteran additionally testified that 
problems associated with his feet occurred primarily in the 
summertime due to warm weather.  He also reported that when 
symptomatology of his skin disorder was manifested he 
experienced some flaking, lesions on the top and bottom of 
his toes and numbness, but no itching.  The veteran 
reiterated that he had similar problems associated with his 
feet every summer.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
United States Court of Appeals for Veterans Claims has held 
that when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As noted, 
the Board advised the veteran of the rating criteria changes.


The veteran's service-connected skin disorder, 
dermatophytosis, is rated pursuant to Diagnostic Code 7813, 
which, according to the Rating Schedule, is to be rated as 
"eczema."  See Diagnostic Code 7806.  The "old" criteria 
under Diagnostic Code 7806 state that with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, a 0 percent rating is assigned.  A 10 
percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
With exudation or itching constant, extensive lesions, or 
marked disfigurement, a 30 percent rating is assigned.  A 50 
percent rating is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised Code 7806 criteria, a noncompensable rating 
is warranted for dermatitis or eczema over less than 5 
percent of the entire body or less than 5 percent of the 
exposed area affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating requires dermatitis or eczema of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).  


When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Considering the rating under criteria in effect prior to 
August 30, 2002, the Board notes that the evidence of record 
reveals that the veteran's service-connected dermatophytosis 
disorder tends to flare-up in the summertime due to warm 
weather.  See diagnosis supplied as part of April 2002 VA 
examination.  The evidentiary record also contains consistent 
assertions made by the veteran, most recently in the course 
of the above-discussed July 2002 hearing, regarding 
symptomatology associated with his skin disability, namely, 
flaking and lesions, which occur on a regular basis every 
summer.  The Board finds it noteworthy, inasmuch as the 
veteran has never been afforded a VA examination during the 
summer months for evaluation of his service-connected 
dermatophytosis, that the evidentiary record contains nothing 
to dispute the veteran's claim.  Therefore, a 10 percent 
rating is warranted under the "old" Diagnostic Code 7806 
criteria.  However, a rating in excess of 10 percent under 
the "old" Diagnostic Code 7806 criteria is not warranted, 
as there is no evidence that the veteran's dermatophytosis is 
manifested by either constant exudation or itching, extensive 
lesions or marked disfigurement.  

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not show that the 
service-connected skin disorder is manifested by involvement 
of at least 5 percent of the entire body or at least 5 
percent of exposed areas.  Additionally, the record does not 
reveal that the veteran has received intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for treatment of his service-connected dermatophytosis.  
Therefore, a rating in excess of 10 percent is not warranted 
under the revised Diagnostic Code 7806 criteria.  

Finally, the Board, not unlike the RO, finds no reason for 
referral to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1).  See VAOPGCPREC 6-96.  That is, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or interference with employment.  
Although the evidence of record relates that the veteran has 
exacerbations of his service-connected dermatophytosis during 
the summer months, there is no evidence of unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule.


ORDER

A 10 percent rating for dermatophytosis is granted, subject 
to the regulations governing payment of monetary awards.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

